DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "the central threaded bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Recitation “the holding device … has one wheel holding arm… and a connection element holding the two wheel holding arms” in claims 10 and 20 renders the claims indefinite for being unclear because the claims recite the holding device has one wheel holding arm but the connection element holding two wheel holding arms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Yonghong (CN-1086784468) as cited by applicant.
Regarding claims 1, and 9-10, Wang Yonghong discloses a parking robot for a transportation vehicle, wherein the parking robot comprises: a holding device (2) for firmly holding a wheel of the transportation vehicle; at least one drive installation (25, 26) disposed at least indirectly on two opposite sides of the holding device (2, 8), wherein the at least one drive installation (25, 26) has one height-adjustable running gear (3) having at least one parking robot wheel (16) and at least one drive machine (17) for driving the at least one parking robot wheel (16), wherein the running gear (3) adjusts the holding device relative to the at least one parking robot wheel between a lowered position and a raised position (the worm gear 3 is rotated so that the claims arm 2 clamps the tire of the transportation vehicle to a specific height, in other words, a height position of the tire of the transportation vehicle is adjusted by the worm gear 3, see paragraph 0049), and the parking robot autonomously moves the wheel of the transportation vehicle to a receiving position in which the holding device (2, 8) firmly holds the wheel and adjusts the holding device to the raised position, and wherein the running gear (3) is configured to raise the firmly held wheel of the transportation vehicle relative to the respective parking robot wheels (16), wherein the parking robot moves below the transportation vehicle and autonomously positions itself in the receiving position on the wheel of the transportation vehicle, wherein the holding device (2, 8) on the two opposite sides has two wheel holding arms for firmly holding the wheel of the 
Regarding claims 11, and 20, Wang Yonghong discloses a method of moving a transportation vehicle using a parking robot, the method comprising: holding a wheel of the transportation vehicle by a holding device (2, 8) of the parking robot; driving at least one parking robot wheel of the parking robot using at least one drive installation (25, 26), wherein the at least one drive installation is disposed at least indirectly on two opposite sides of the holding device (2, 8), wherein the at least one drive installation has one height- adjustable running gear (3) having the at least one parking robot wheel (16) and at least one drive machine (17) for driving the at least one parking robot wheel (16), adjusting, by the running gear (3), the holding device (2, 8) relative to the at least one parking robot wheel (16) between a lowered position and a raised position (the worm gear 3 is rotated so that the claims arm 2 clamps the tire of the transportation vehicle to a specific height, in other words, a height position of the tire of the transportation vehicle is adjusted by the worm gear 3, see paragraph 0049); and autonomously moving, by the parking robot, the wheel of the transportation vehicle to a receiving position in which the holding device (2, 8) firmly holds the wheel and adjusts the holding device (2, 8) to the raised position, wherein the running gear is configured to raise the firmly held wheel of the transportation vehicle relative to the respective parking robot wheels (16), wherein the holding device on the two opposite sides has two wheel holding arms (2) for firmly holding the wheel of the transportation vehicle and . 
Allowable Subject Matter
Claims 2, 4-8, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        March 23, 2022